Name: Commission Regulation (EC) No 2386/94 of 30 September 1994 establishing the forecast supply balance for pigmeat for the Azores and Madeira for the 1994/95 marketing year and amending Regulation (EEC) No 1725/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  economic policy;  trade;  means of agricultural production;  animal product
 Date Published: nan

 No L 255/94 Official Journal of the European Communities 1 . 10 . 94 COMMISSION REGULATION (EC) No 2386/94 of 30 September 1994 establishing the forecast supply balance for pigmeat for the Azores and Madeira for the 1994/95 marketing year and amending Regulation (EEC) No 1725/92 Whereas the fact that the Community aid is fixed in the light of the present situation on the market for the products in question and in particular of the prices for such products in the European part of the Community and on the world market results in the aid for the supply of pigmeat to the Azores and Madeira being fixed at the amounts given in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1725/92 (3), as last amended by Regulation (EC) No 1 589/94 (4), fixes for the period 1 July to 30 September 1994 the exemp ­ tion from the levy on direct imports on products from third countries or for aid for consignments originating in the rest of the Community and the quantities of pure ­ bred breeding animals originating in the Community which qualify for aid for the development of the produc ­ tion potential of the Azores and Madeira ; whereas the period covered by the supply balance has been limited to three months and to 500 tonnes pending additional infor ­ mation to be provided by the Member State ; Whereas, on the basis of that information and in order to continue satisfying demand for pigmeat requirements, the forecast suply balance should be established for the period 1 July 1994 to 30 June 1995 at 2 000 tonnes in total ; HAS ADOPTED THIS REGULATION : Article 1 Annexes I, II and III to Regulation (EEC) No 1725/92 are hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 179, 1 . 7 . 1992, p. 95. (4) OJ No L 167, 1 . 7. 1994, p. 14. 1 . 10 . 94 Official Journal of the European Communities No L 255/95 ANNEX 'ANNEX I Forecast supply balance for Madeira regarding products from the pigmeat sector for the period from 1 July 1994 to 30 June 1995 CN code Description of goods Quantity(tonnes) ex 0203 Meat of domestic swine, fresh, chilled, or frozen 2 000 ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market Product code Amount of aid (ECU/100 kg net weight) 0203 11 10 000 18 0203 12 11 100 18 0203 12 19 100 18 0203 19 11 100 18 0203 19 13 100 18 0203 19 15 100 12 0203 19 55 120 10 0203 19 55 190 10 0203 19 55 311 7 0203 19 55 391 7 0203 21 10 000 18 0203 22 11 100 18 0203 2219 100 18 0203 29 11 100 18 0203 29 13 100 18 0203 29 15 100 12 0203 29 55 120 10 0203 29 55 190 10 0203 29 55 31 1 7 0203 29 55 391 7 NB : The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87, as amended. No L 255/96 Official Journal of the European Communities 1 . 10 . 94 ANNEX III PART 1 Supply in the Azores of pure-bred breeding pigs originating in the Community for the period 1 July 1994 to 30 June 1995 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs (') :  male animals 100 400  female animals 400 350 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter. PART 2 Supply in Madeira of pure-bred breeding pigs originating in the Community for the period 1 July 1994 to 30 June 1995 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs (') :  male animals 120 400  female animals 1 600 350 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.'